Exhibit 10.1

AMENDED AND RESTATED

SPONSOR SHARES AND WARRANT SURRENDER AGREEMENT

June 22, 2020

Leo Holdings Corp.

21 Grosvenor Place

London, SW1X 7HF

United Kingdom

Re: Surrender of Shares and Warrants

Reference is made to that certain (i) Business Combination Agreement, dated as
of April 23, 2020 (as it may be amended, restated or otherwise modified from
time to time, the “Business Combination Agreement”) among Leo Holdings Corp., a
Cayman Islands exempted company (the “Company”), Digital Media Solutions
Holdings, LLC, a Delaware limited liability company (“DMS”), CEP V DMS US
Blocker Company, a Delaware corporation, Prism Data, LLC, a Delaware limited
liability company, CEP V-A DMS AIV Limited Partnership, a Delaware limited
partnership, Clairvest Equity Partners V Limited Partnership, an Ontario, Canada
limited partnership, CEP V Co-Investment Limited Partnership, a Manitoba, Canada
limited partnership, Clairvest GP Manageco Inc., an Ontario corporation as a
Seller Representative, and, solely for purposes of Section 1.1, Article VIII,
Section 9.5(a) Section 9.14(f), Section 9.14(i), Section 9.24, Article X and
Article XI (and any corresponding definitions set forth in Annex I) of the
Business Combination Agreement, Leo Investors Limited Partnership, a Cayman
limited partnership (“Sponsor”) and (ii) Sponsor Shares and Warrant Surrender
Agreement, dated as of April 23, 2020 (the “Original Surrender Agreement”), by
and among the Company, Sponsor, Lori Bush (“Bush”), Robert Bensoussan
(“Bensoussan”) and Mary Minnick (“Minnick” and together with Bush and
Bensoussan, the “Independent Directors”). The parties hereto desire to amend and
restate the Original Surrender Agreement in its entirety as set forth in this
letter agreement (this “Letter Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Business Combination Agreement.

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and conditional
upon the Business Combination Agreement being legally binding, and with the
consummation of the transactions contemplated by the Business Combination
Agreement (other than those contemplated by paragraphs 1 to 3 of this Letter
Agreement below) being conditions subsequent to the obligations of the parties
to this Letter Agreement, the Sponsor, the Independent Directors and the Company
hereby agree that:

 

1.

Immediately prior to, and conditioned upon, the consummation of the
Domestication:

(a)    the Sponsor shall automatically irrevocably surrender and forfeit to the
Company for no consideration, as a contribution to capital, 1,473,000 Class B
Shares (as defined below) (“Sponsor Class B Shares”) and 2,000,000 warrants to
purchase Class A ordinary shares of the Company (the “Forfeited Warrants”);



--------------------------------------------------------------------------------

(b)    the Sponsor shall automatically irrevocably surrender and forfeit to the
Company for no consideration, as a contribution to capital, an additional number
of Class B Shares equal to (i)(A) the quotient of the Aggregate Lion
Subscription Amount (as defined below) divided by (B) the Closing Date Market
Capitalization multiplied by (ii) 3,437,000 (such number of Class B Shares the
“Additional Sponsor Class B Shares”). “Closing Date Market Capitalization” as
used in the foregoing means an amount equal to (1) the total number of issued
and outstanding shares of Surviving Company Class A Common Stock on the date of
the Closing multiplied by (2) the opening price per share of Surviving Company
Class A Common Stock on the date of the Closing. “Aggregate Lion Subscription
Amount” as used in the foregoing means an amount equal to the sum of the
“Aggregate Subscription Amount” as set forth in (x) the Subscription Agreement,
dated as of January 31, 2020, by and between the Company and Lion Capital
(Guernsey) Bridgeco Limited, as may be amended and (y) the Subscription
Agreement, dated as of February 5, 2020, by and between the Company and Lion
Capital (Guernsey) Bridgeco Limited, as may be amended.

(c)    Bush shall automatically irrevocably surrender and forfeit to the Company
for no consideration, as a contribution to capital, 9,000 Class B Shares (“Bush
Class B Shares”);

(d)    Bensoussan shall automatically irrevocably surrender and forfeit to the
Company for no consideration, as a contribution to capital, 9,000 Class B Shares
(“Bensoussan Class B Shares”);

(e)    Minnick shall automatically irrevocably surrender and forfeit to the
Company for no consideration, as a contribution to capital, 9,000 Class B Shares
(“Minnick Class B Shares” and together with the Sponsor Class B Shares,
Additional Sponsor Class B Shares, the Bush Class B Shares and the Bensoussan
Class B Shares, the “Forfeited Securities”); and

(f)    the Forfeited Securities and the Forfeited Warrants shall be
automatically and immediately cancelled.

 

2.

Immediately following, and conditioned upon the consummation of the transactions
described in paragraph 1 above, but prior to the Domestication, the Sponsor and
each Independent Director hereby, automatically and without any further action
by the Sponsor, the Independent Directors or the Company, irrevocably waives any
adjustment to the conversion ratio set forth in Article 17 of the Leo Governing
Documents and any rights to other anti-dilution protections with respect to the
rate that all of the Class B ordinary shares of the Company (“Class B Shares”)
held by Sponsor and such Independent Director convert into Class A ordinary
shares of the Company (“Class A Shares”) in connection with the PIPE Investment
and the transactions contemplated by the Business Combination Agreement.

 

2



--------------------------------------------------------------------------------

3.

Accordingly, following and conditioned upon the consummation of the transactions
described in paragraphs 1 and 2 above, the Company, at any time when, in
accordance with Article 17 of the Leo Governing Documents or the Surviving
Company Certificate of Incorporation (as defined in the Business Combination
Agreement) it issues Class A Shares or Surviving Company Class A Common Stock
(as defined in the Business Combination Agreement), as applicable, to holders of
Class B Shares, shall not issue to Sponsor or any of the Independent Directors
any Class A Shares or Surviving Company Class A Common Stock, as applicable,
with respect to their respective Class B Shares at a ratio that is greater than
one-for-one.

 

4.

The Sponsor hereby represents and warrants to the Company as of the date hereof
as follows:

 

  (i)

The Sponsor owns free and clear of all Encumbrances 4,910,000 Class B Shares.

(ii)    There are no voting trusts, proxies, partnership or other Contracts with
a limited partner or general partner of the Sponsor, investors’ rights
Contracts, right of first refusal or co-sale Contracts, or registration rights
Contracts or other agreements or understandings to which the Sponsor is bound,
in each case with respect to voting of any equity interest of the Sponsor.

(iii)    The Sponsor has all requisite power and authority to execute and
deliver this Letter Agreement and to consummate the transactions contemplated
hereby and to perform all of its obligations hereunder. The execution and
delivery of this Letter Agreement have been, and the consummation of the
transactions contemplated hereby has been, duly authorized by all requisite
action by the Sponsor. This Letter Agreement has been duly and validly executed
and delivered by the Sponsor and, assuming this Letter Agreement has been duly
authorized, executed and delivered by the other parties hereto, this Letter
Agreement constitutes, and upon its execution will constitute, a legal, valid
and binding obligation of the Sponsor enforceable against it in accordance with
its terms, subject to the Enforceability Exceptions.

 

5.

Each Independent Director, severally and not jointly, hereby represents and
warrants to the Company as of the date hereof as follows:

 

  (i)

Each Independent Director owns free and clear of all Encumbrances 30,000 Class B
Shares.

(ii)    There are no voting trusts, proxies, partnership or other Contracts with
another Person, investors’ rights Contracts, right of first refusal or co-sale
Contracts, or registration rights Contracts or other agreements or
understandings to which such Independent Director is bound, in each case with
respect to voting of any equity interest of such Independent Director.

(iii)    Such Independent Director has all requisite power and authority to
execute and deliver this Letter Agreement and to consummate the transactions
contemplated hereby and to perform all of his or her obligations hereunder. This
Letter Agreement has been duly and validly executed and delivered by such
Independent Director and, assuming this Letter Agreement has been duly
authorized, executed and delivered by the other parties hereto, this Letter
Agreement constitutes, and upon its execution will constitute, a legal, valid
and binding obligation of such Independent Director enforceable against him or
her in accordance with its terms, subject to the Enforceability Exceptions.

 

3



--------------------------------------------------------------------------------

6.

Sections 12.3, 12.4, 12.5, 12.6, 12.7, 12.9, 12.10, 12.11 and 12.12 of the
Business Combination Agreement are incorporated by reference herein and shall
apply hereto mutatis mutandis. DMS shall be an express third-party beneficiary
to this Letter Agreement, and shall be entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto
other than with respect to Section 1(b) of this Letter Agreement. This Letter
Agreement shall terminate, and have no further force and effect, if the
transactions contemplated by the Business Combination Agreement are not
consummated or the Business Combination Agreement is validly terminated in
accordance with its terms prior to the Closing. This Letter Agreement may be
executed in two (2) or more counterparts (including by electronic means), all of
which shall be considered one and the same agreement and shall become effective
when signed by each of the parties and delivered to the other party, it being
understood that the parties need not sign the same counterpart.

 

4



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below.

 

LEO INVESTORS LIMITED PARTNERSHIP   By:   Leo Investors General Partner Limited
  Its:   General Partner By:  

/s/ Simon Brown

Name:   Simon Brown Title:   Director



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below.

 

/s/ Lori Bush

Lori Bush



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below.

 

/s/ Robert Bensoussan

Robert Bensoussan



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below.

 

/s/ Mary Minnick

Mary Minnick



--------------------------------------------------------------------------------

Accepted and Agreed:

 

LEO HOLDINGS CORP. By:  

/s/ Lyndon Lea

Name:   Lyndon Lea Title:   Chairman and Chief Executive Officer